[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               October 24, 2006
                               No. 06-11392                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket No. 05-00021-CR-FTM-33-SPC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

AUDIE CRAIG SINGLETARY,

                                                          Defendant-Appellant.



                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (October 24, 2006)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     Thomas H. Ostrander, appointed counsel for Audie Craig Singletary in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Singletary’s conviction and

sentence are AFFIRMED.




                                          2